Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pre-Appeal Brief Conference Request for Review
2.	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
3.	Applicant’s arguments, see page 2, line 22 through page 4, line 31, filed 9 August 2022, with respect to claims 1, 3-12 and 14-25 have been fully considered and are persuasive.  The rejection of claims 1, 3-12 and 14-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), and under 35 U.S.C. 103 as being unpatentable over Pestana et al. (US 10,673,062) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 2 May 2022.

(Previous) DETAILED ACTION



Claim Rejections - 35 USC § 103
4.	The rejection of claims 1, 10-12 and 21-23 under 35 U.S.C. 103 as being unpatentable over Pestana et al. (US 10,673,062) has been withdrawn in view of Applicant’s Amendment; the rejection of claims 3-4, 8, 14-15 and 19 under 35 U.S.C. 103 as being unpatentable over Pestana et al. (US 10,673,062) as applied to claims 1 and  above, and further in view of WO 2020050661 (hereafter WO ‘661) has been withdrawn in view of Applicant’s Amendment; the rejection of claims 5-7 and 16-18 under 35 U.S.C. 103 as being unpatentable over Pestana et al. (US 10,673,062) as applied to claims 1 and 12 above, and further in view of Park et al. (US20160315318) has been withdrawn in view of Applicant’s Amendment; the rejection of claims 9 and 20 under 35 U.S.C. 103 as being unpatentable over Pestana et al. (US 10,673,062) as applied to claims 1 and 12 above, and further in view of WO 2018117087 (hereafter WO ‘087) has been withdrawn in view of Applicant’s Amendment; and 
The rejection of claims 24 and 25 under 35 U.S.C. 103 as being unpatentable over Pestana et al. (US 10,673,062) as applied to claims 1 and 12 above, and further in view of CN108306006 (hereafter CN ‘006) has been withdrawn in view of Applicant’s Amendment.


(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 10-12 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pestana et al. (US 10,673,062) in view of CN110690421 (hereafter CN ‘421), and further in view of Ma et al. (US 20140332731).

Claim 1:	Pestana et al. disclose battery (100) electrode (101) (Figure 1), the electrode (107A) comprising: 
a metal current collector (107A)(Figure 1); and
an active material layer on the current collector (107A)(col. 3: 1-20), wherein the active material layer comprises: 
silicon (col. 3: 4-5 and 16-21);
pyrolyzed binder (col. 4: 65-col. 5: 8); and 
conductive additives (col. 3: 61-67). See also entire document.
Pestana et al. do not explicitly disclose islands of material separated by cracks wherein at least a portion of the additives extend from within the islands and bridge the cracks of the active material layer.
	Pestana et al. disclose: 
	“The performance of electrochemical electrodes, while dependent on many factors, is largely dependent on the robustness of electrical contact between electrode particles, as well as between the current collector and the electrode particles.  The electrical conductivity of silicon anode electrodes may be manipulated by incorporating conductive additives with different morphological properties…” (col. 3: 57-63);
	“…Silicon regions may lose electrical contact from the anode as large volume changes coupled with its low electrical conductivity separate the silicon from surrounding materials in the anode” (col. 4: 29-32);
	“In addition, the large silicon volume changes exacerbate solid electrolyte interphase (SEI) formation, which can further lead to electrical isolation and, thus, capacity loss.  Expansion and shrinkage of silicon particles upon charge-discharge cycling causes pulverization of silicon particles, which increases their specific surface area.  As the silicon surface area changes and increases during cycling, SEI repeatedly breaks apart and reforms.  The SEI thus continually builds up around the pulverizing silicon regions during cycling into a thick electronic and ionic insulating layer.  This accumulating SEI increases the impedance of the electrode and reduces the electrode electrochemical reactivity, which is detrimental to cycle life” (col. 4: 33-45); and,
	“In an example scenario, the anode active material 205 before pyrolysis comprises silicon particles in a binder material and a solvent, where the active material is pyrolyzed to turn the binder into a carbon that provides a structural framework around the silicon particles and also provides carbon for electrical conductivity.  The active material may be coupled to the current collector 201 using the adhesive 203…” (col. 4: 65-col. 5: 5).
This disclosure has been construed as rendering obvious 1) islands of material (i.e. silicon) separated by cracks due to the expansion, shrinkage and pulverization of silicon particles, which increased the surface area and 2) conductive particles extending from within the islands and bridge the cracks of the active material layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Pestana et al. to comprise islands of material separated by cracks wherein at least a portion of the additives extend from within the islands and bridge the cracks of the active material layer.
One having ordinary skill in the art would have been motivated to make the modification to provide an electrode that would have been less susceptible to lithium plating, and would have exhibited significantly higher excess capacity on the silicon, thus increasing the robustness to high rate and improving the overall performance of the electrode (col. 4: 4-22).
	 Pestana et al. disclose “The performance of electrochemical electrodes, while dependent on many factors, is largely dependent on the robustness of electrical contact between electrode particles, as well as between the current collector and the electrode particles.  The electrical conductivity of silicon anode electrodes may be manipulated by incorporating conductive additives with different morphological properties.  Carbon black (SuperP), vapor grown carbon fibers (VGCF), and a mixture of the two have previously been incorporated separately into the anode electrode resulting in improved performance of the anode.  The synergistic interactions between the two carbon materials may facilitate electrical contact throughout the large volume changes of the silicon anode during charge and 
discharge” (col. 3: 57-col. 4: 3). Note that “vapor grown carbon fibers” are instantly defined as 1D conductive additive.
	The disclosure “conductive additives with different morphological 
properties” has been construed to mean conductive additives of different forms comprising shape, size and structure.
	However, Pestana et al. do not disclose that the conductive additives comprise one-dimensional (1D) conductive additives, two-dimensional (2D) conductive additives, and three-dimensional (8D) conductive additives; and one of the 1D conductive additives, the 2D conductive additives, and the 3D conductive additives is at least 4X of the conductive additives of other dimensions.
	CN ‘421 discloses a silicon-based negative electrode wherein the active material comprises conductive additives comprising one-dimensional (1D) conductive additives, and two-dimensional (2D) conductive additives (claims 1-3, paragraphs [0009]-[0026]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Pestana et al. by incorporating the conductive additives of CN ‘421.
	One having ordinary skill in the art would have been motivated to make the modification to provide a good conductive network that would have improved the conductivity of the pole piece and effective improved the contact deterioration caused by the expansion of silicon particles, thereby improving the overall performance of silicon-based anode material (paragraph [0007]).
	The Pestana et al. combination does not disclose that the conductive additives comprise three-dimensional conductive additives.
	Ma et al. discloses an anode comprising silicon (paragraph [0047]) and a 3D conductive additive (e.g., three dimensional carbonaceous materials)(abstract, paragraphs [0004], [0021]-[0026]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of the Pestana et al. combination by incorporating the conducive additive of Mal et al.
	With the combination, the electrode of the Pestana et al. combination would obviously comprise conductive additive similar to that instantly claimed (i.e. 1D, 2D and 3D) which renders obvious an electrode comprising conductive additives wherein one of the 1D conductive additives, the 2D conductive additives, and the 3D conductive additives is at least 4X of the conductive additives of other dimensions.
	One having ordinary skill in the art would have been motivated to make the modification to provide a composition for preparing an anode of lithium ion battery with incorporation of carbon nanotubes that would have enhanced battery performance by having less conductive filler loading, less binder loading and more active material (paragraph [0011]).
Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein the recitation “wherein the cracks form after one or more formation processes and/or one or more lithiation/delithiation cycles of a battery incorporating the electrode” has been considered and construed as a product by process limitation wherein the product produced is an active material comprising cracks.
Given that the active material of Pestana et al. combination is similar to that instantly claimed and that the battery of Pestana et al. undergoes a lithiation/delithiation cycles (col. 4: 23-40), the anode active material of the Pestana et al. combination render obvious cracks forming after one or more formation processes and/or one or more lithiation/delithiation cycles of a battery incorporating the electrode of Pestana et al.
Claim 11:	The rejection of claim 1 is as set forth above in claim 1 wherein given that the active material of the Pestana et al. combination is similar to that instantly claimed and that the battery of Pestana et al. combination undergoes a lithiation/delithiation cycles (col. 4: 23-40), the anode active material of Pestana et al. combination render obvious islands adjacent to a particular crack having mirror image surfaces facing the particular crack.
Claim 12:  	Pestana et al. disclose a method of forming an electrode (101, in Figure 1), the method comprising:
 providing a metal current collector; and 
providing an active material layer (107A in Figure 1) on the current collector, wherein the active material layer comprises: 
silicon (col. 3: 4-5 and 16-21);	
pyrolyzed binder (col. 4: 65-col. 5: 8); and
conductive additives (col. 3: 61-67). See also entire document.
Pestana et al. do not explicitly disclose islands of material separated by cracks wherein at least a portion of the additives extend from within the islands and bridge the cracks of the active material layer.
	Pestana et al. disclose: 
	“The performance of electrochemical electrodes, while dependent on many factors, is largely dependent on the robustness of electrical contact between electrode particles, as well as between the current collector and the electrode particles.  The electrical conductivity of silicon anode electrodes may be manipulated by incorporating conductive additives with different morphological properties…” (col. 3: 57-63);
	“…Silicon regions may lose electrical contact from the anode as large volume changes coupled with its low electrical conductivity separate the silicon from surrounding materials in the anode” (col. 4: 29-32);
	“In addition, the large silicon volume changes exacerbate solid electrolyte interphase (SEI) formation, which can further lead to electrical isolation and, thus, capacity loss.  Expansion and shrinkage of silicon particles upon charge-discharge cycling causes pulverization of silicon particles, which increases their specific surface area.  As the silicon surface area changes and increases during cycling, SEI repeatedly breaks apart and reforms.  The SEI thus continually builds up around the pulverizing silicon regions during cycling into a thick electronic and ionic insulating layer.  This accumulating SEI increases the impedance of the electrode and reduces the electrode electrochemical reactivity, which is detrimental to cycle life” (col. 4: 33-45); and,
	“In an example scenario, the anode active material 205 before pyrolysis comprises silicon particles in a binder material and a solvent, where the active material is pyrolyzed to turn the binder into a carbon that provides a structural framework around the silicon particles and also provides carbon for electrical conductivity.  The active material may be coupled to the current collector 201 using the adhesive 203…” (col. 4: 65-col. 5: 5).
This disclosure has been construed as rendering obvious 1) islands of material (I.e. silicon) separated by cracks due to the expansion, shrinkage and pulverization of silicon particles, which increased the surface area and 2) conductive particles extending from within the islands and bridge the cracks of the active material layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Pestana et al. to comprise islands of material separated by cracks wherein at least a portion of the additives extend from within the islands and bridge the cracks of the active material layer.
One having ordinary skill in the art would have been motivated to make the modification to provide an electrode that would have been less susceptible to lithium plating, and would have exhibited significantly higher excess capacity on the silicon, thus increasing the robustness to high rate and improving the overall performance of the electrode (col. 4: 4-22).
Pestana et al. do not disclose that the conductive additives comprise at least two of one-dimensional (1D) conductive additives, two-dimensional (2D) conductive additives, and three-dimensional (8D) conductive additives and one of the 1D conductive additives, the 2D conductive additives, and the 3D conductive additives is at least 4X of the conductive additives of other dimensions
	However, Pestana et al. disclose “The performance of electrochemical electrodes, while dependent on many factors, is largely dependent on the robustness of electrical contact between electrode particles, as well as between the current collector and the electrode particles.  The electrical conductivity of silicon anode electrodes may be manipulated by incorporating conductive additives with different morphological properties.  Carbon black (SuperP), vapor grown carbon fibers (VGCF), and a mixture of the two have previously been incorporated separately into the anode electrode resulting in improved performance of the anode.  The synergistic interactions between the two carbon materials may facilitate electrical contact throughout the large volume changes of the silicon anode during charge and 
discharge” (col. 3: 57-col. 4: 3).
	The disclosure “conductive additives with different morphological 
properties” has been construed to mean conductive additives of different forms comprising shape, size and structure.
	However, Pestana et al. do not disclose that the conductive additives comprise one-dimensional (1D) conductive additives, two-dimensional (2D) conductive additives, and three-dimensional (8D) conductive additives; and one of the 1D conductive additives, the 2D conductive additives, and the 3D conductive additives is at least 4X of the conductive additives of other dimensions.
	CN ‘421 discloses a silicon-based negative electrode wherein the active material comprises conductive additives comprising one-dimensional (1D) conductive additives, and two-dimensional (2D) conductive additives (claims 1-3, paragraphs [0009]-[0026]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Pestana et al. by incorporating the conductive additives of CN ‘421.
	One having ordinary skill in the art would have been motivated to make the modification to provide a good conductive network that would have improved the conductivity of the pole piece and effective improved the contact deterioration caused by the expansion of silicon particles, thereby improving the overall performance of silicon-based anode material (paragraph [0007]).
	The Pestana et al. combination does not disclose that the conductive additives comprise three-dimensional conductive additives.
	Ma et al. discloses an anode comprising silicon (paragraph [0047]) and a 3D conductive additive (e.g., three dimensional carbonaceous materials)(abstract, paragraphs [0004], [0021]-[0026]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of the Pestana et al. combination by incorporating the conducive additive of Mal et al.
	With the combination, the electrode of the Pestana et al. combination would obviously comprise conductive additive similar to that instantly claimed (i.e. 1D, 2D and 3D) which renders obvious an electrode comprising conductive additives wherein one of the 1D conductive additives, the 2D conductive additives, and the 3D conductive additives is at least 4X of the conductive additives of other dimensions.
	One having ordinary skill in the art would have been motivated to make the modification to provide a composition for preparing an anode of lithium ion battery with incorporation of carbon nanotubes that would have enhanced battery performance by having less conductive filler loading, less binder loading and more active material (paragraph [0011]).
Claim 21:	The rejection of claim 121is as set forth above in claim 12 wherein the recitation “wherein the cracks form after one or more formation processes and/or one or more lithiation/delithiation cycles of a battery incorporating the electrode” has been considered and construed as a product by process limitation wherein the product produced is an active material comprising cracks.
Given that the active material of Pestana et al. combination is similar to that instantly claimed and that the battery of Pestana et al. undergoes a lithiation/delithiation cycles (col. 4: 23-40), the anode active material of the Pestana et al. combination render obvious cracks forming after one or more formation processes and/or one or more lithiation/delithiation cycles of a battery incorporating the electrode of Pestana et al.
Claim 22:	The rejection of claim 22 is as set forth above in claim 12 wherein given that the active material of Pestana et al. combination is similar to that instantly claimed and that the battery of Pestana et al. undergoes a lithiation/delithiation cycles (col. 4: 23-40), the anode active material of the Pestana et al. combination renders obvious islands adjacent to a particular crack having mirror image surfaces facing the particular crack.
Claim 23: 	Pestana et al. in Figure 1 disclose a battery, (100, in Figure 1), the battery comprising: 
a battery comprising a cathode (105), an electrolyte, (103) and an anode (101)  comprising a metal current collector (107A, 107B) and an active material layer on the current collector, wherein the active material layer comprises: 
silicon (col. 3: 4-5 and 16-21); 
pyrolyzed binder (col. 4: 65-col. 5: 8); 
and conductive additives (col. 3: 61-67); See also entire document.
Pestana et al. do not explicitly disclose islands of material separated by cracks wherein at least a portion of the additives extend from within the islands and bridge the cracks of the active material layer.
	Pestana et al. disclose: 
	“The performance of electrochemical electrodes, while dependent on many factors, is largely dependent on the robustness of electrical contact between electrode particles, as well as between the current collector and the electrode particles.  The electrical conductivity of silicon anode electrodes may be manipulated by incorporating conductive additives with different morphological properties…” (col. 3: 57-63);
	“…Silicon regions may lose electrical contact from the anode as large volume changes coupled with its low electrical conductivity separate the silicon from surrounding materials in the anode” (col. 4: 29-32);
	“In addition, the large silicon volume changes exacerbate solid electrolyte interphase (SEI) formation, which can further lead to electrical isolation and, thus, capacity loss.  Expansion and shrinkage of silicon particles upon charge-discharge cycling causes pulverization of silicon particles, which increases their specific surface area.  As the silicon surface area changes and increases during cycling, SEI repeatedly breaks apart and reforms.  The SEI thus continually builds up around the pulverizing silicon regions during cycling into a thick electronic and ionic insulating layer.  This accumulating SEI increases the impedance of the electrode and reduces the electrode electrochemical reactivity, which is detrimental to cycle life” (col. 4: 33-45); and,
	“In an example scenario, the anode active material 205 before pyrolysis comprises silicon particles in a binder material and a solvent, where the active material is pyrolyzed to turn the binder into a carbon that provides a structural framework around the silicon particles and also provides carbon for electrical conductivity.  The active material may be coupled to the current collector 201 using the adhesive 203…” (col. 4: 65-col. 5: 5).
This disclosure has been construed as rendering obvious 1) islands of material (I.e. silicon) separated by cracks due to the expansion, shrinkage and pulverization of silicon particles, which increased the surface area and 2) conductive particles extending from within the islands and bridge the cracks of the active material layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Pestana et al. to comprise islands of material separated by cracks wherein at least a portion of the additives extend from within the islands and bridge the cracks of the active material layer.
One having ordinary skill in the art would have been motivated to make the modification to provide an electrode that would have been less susceptible to lithium plating, and would have exhibited significantly higher excess capacity on the silicon, thus increasing the robustness to high rate and improving the overall performance of the electrode (col. 4: 4-22).
Pestana et al. do not disclose that the conductive additives comprise at least two of one-dimensional (1D) conductive additives, two-dimensional (2D) conductive additives, and three-dimensional (8D) conductive additives, and one of the 1D conductive additives, the 2D conductive additives, and the 3D conductive additives is at least 4X of the conductive additives of other dimensions.
	However, Pestana et al. disclose “The performance of electrochemical electrodes, while dependent on many factors, is largely dependent on the robustness of electrical contact between electrode particles, as well as between the current collector and the electrode particles.  The electrical conductivity of silicon anode electrodes may be manipulated by incorporating conductive additives with different morphological properties.  Carbon black (SuperP), vapor grown carbon fibers (VGCF), and a mixture of the two have previously been incorporated separately into the anode electrode resulting in improved performance of the anode.  The synergistic interactions between the two carbon materials may facilitate electrical contact throughout the large volume changes of the silicon anode during charge and 
discharge” (col. 3: 57-col. 4: 3).
	The disclosure “conductive additives with different morphological 
properties” has been construed to mean conductive additives of different forms comprising shape, size and structure.
However, Pestana et al. do not disclose that the conductive additives comprise one-dimensional (1D) conductive additives, two-dimensional (2D) conductive additives, and three-dimensional (8D) conductive additives; and one of the 1D conductive additives, the 2D conductive additives, and the 3D conductive additives is at least 4X of the conductive additives of other dimensions.
	CN ‘421 discloses a silicon-based negative electrode wherein the active material comprises conductive additives comprising one-dimensional (1D) conductive additives, and two-dimensional (2D) conductive additives (claims 1-3, paragraphs [0009]-[0026]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Pestana et al. by incorporating the conductive additives of CN ‘421.
	One having ordinary skill in the art would have been motivated to make the modification to provide a good conductive network that would have improved the conductivity of the pole piece and effective improved the contact deterioration caused by the expansion of silicon particles, thereby improving the overall performance of silicon-based anode material (paragraph [0007]).
	The Pestana et al. combination does not disclose that the conductive additives comprise three-dimensional conductive additives.
	Ma et al. discloses an anode comprising silicon (paragraph [0047]) and a 3D conductive additive (e.g., three dimensional carbonaceous materials)(abstract, paragraphs [0004], [0021]-[0026]). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of the Pestana et al. combination by incorporating the conducive additive of Mal et al.
	With the combination, the electrode of the Pestana et al. combination would obviously comprise conductive additive similar to that instantly claimed (i.e. 1D, 2D and 3D) which renders obvious an electrode comprising conductive additives wherein one of the 1D conductive additives, the 2D conductive additives, and the 3D conductive additives is at least 4X of the conductive additives of other dimensions.
	One having ordinary skill in the art would have been motivated to make the modification to provide a composition for preparing an anode of lithium ion battery with incorporation of carbon nanotubes that would have enhanced battery performance by having less conductive filler loading, less binder loading and more active material (paragraph [0011]).

8.	Claims 3-4, 8, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pestana et al. (US 10,673,062) in view of CN110690421 (hereafter CN ‘421), and further in view of Ma et al. (US 20140332731) as applied to claims 1 and 12 above, and further in view of WO 2020050661 (hereafter WO ‘661).
Pestana et al., CN ‘421 and Ma et al. are as applied, argued and disclosed above, and incorporated herein. 
Claims 3 and 14:	The Pestana et al. combination does not disclose that the active material layer comprises between 20% to 95% silicon.
WO ‘661 discloses a battery electrode comprising an active material layer (silicon) on metal current collector; a binder, and conductive material (carbon nanotubes) (i.e. conductive additives) the active material layer comprises between 20% to 95% silicon (60% to 80% by weight silicon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of the Pestana et al. combination by incorporating active material layer comprising between 20% to 95% silicon as taught by WO ‘661 (see disclosure in WO ‘661 entitled “(1) cathode active material).
One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode active material that would have improved the capacity of the battery.
Claims 4 and 15:	The Pestana et al. combination does not disclose that the conductive additives comprise carbon nanotubes and graphene sheets.
WO ‘661 discloses a battery electrode comprising an active material layer (silicon) on metal current collector; a binder, and conductive material (carbon nanotubes) (i.e. conductive additives) wherein the conductive additives comprise carbon nanotubes and graphene sheets (see the disclosure in WO ‘661 regarding entitled “(2) conductive material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of the Pestana et al. combination by incorporating conductive additives of WO ‘661.
One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode reduced the resistance in the negative electrode into which the excess binder is introduced, and minimized the disconnection of the conductive path according to the volume change of the silicon particles.
Claim 8 and 19:   The Pestana et al. combination does not disclose that the conductive additives comprise one or more semiconductors.
WO ‘661 discloses a battery electrode comprising an active material layer (silicon) on metal current collector; a binder, and conductive material (carbon nanotubes) (i.e. conductive additives) wherein the conductive additives comprise one or more semiconductors (e.g., carbon nanotubes and graphene sheets (see the disclosure in WO ‘661 regarding entitled “(2) conductive material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of the Pestana et al. combination by incorporating conductive additives of WO ‘661.
One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode reduced the resistance in the negative electrode into which the excess binder is introduced, and minimized the disconnection of the conductive path according to the volume change of the silicon particles.

9.	Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pestana et al. (US 10,673,062) in view of CN110690421 (hereafter CN ‘421), and further in view of Ma et al. (US 20140332731) as applied to claims 1 and 12 above, and further in view of Park et al. (US20160315318)
	Pestana et al., CN ‘421 and Ma et al. are as applied, argued, and disclosed above, and incorporated herein. 	
Claims 5 and 16:	The Pestana et al. combination does not disclose that the conductive additives comprise metal.
Park et al. disclose a negative electrode comprising an active material (paragraph [0009]) and conductive additives (copper and aluminum)(paragraph [0012]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of the Pestana et al. combination by incorporating metal additives, as taught by Park et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode active material that would have exhibited a high active material discharge capacity and excellent initial efficiency (paragraph [0001], [0009] and [0070]-[0071]).
Claims 6 and 17:	The rejection of claim 6 is as set forth above in claim 5 wherein Park et al. further disclose the metal comprises one or more of:  copper and aluminum.
Claims 7 and 18:	The rejection of claim 7 is as set forth above in claim 5 wherein Park et al. further that the metal comprises a transition metal (copper, aluminum).

10.	Claims 9 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pestana et al. (US 10,673,062) in view of CN110690421 (hereafter CN ‘421), and further in view of Ma et al. (US 20140332731) as applied to claims 1 and 12 above, and further in view of WO 2018117087 (hereafter WO ‘087).
Pestana et al., CN ‘421 and Ma et al. are as applied, argued, and disclosed above, and incorporated herein.
Claims 9 and 20:	The Pestana et al. combination does not disclose conductive additives comprising long narrow filaments with an aspect ratio of 20 or greater.
	WO ‘087 discloses a battery electrode comprising an active material having silicon and conductive additive (a conductive carbon filler such as carbon nanofibers, carbon nanofibers) conductive additives comprising long narrow filaments (aggregates of conductive carbon filler) with an aspect ratio of 20 or greater Description, page 3, paragraph 8). See also entire document.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conductive additive of the Pestana et al. combination by incorporating the conductive additive of WO ‘087.
	One having ordinary skill in the art would have been motivated to make the modification to provide a conductive filler that would have suppressed expansion of the negative electrode active material layer, thus improving energy density and cycle characteristics.

11.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pestana et al. (US 10,673,062) in view of CN110690421 (hereafter CN ‘421), and further in view of Ma et al. (US 20140332731) as applied to claims 1 and 12 above, and further in view of CN108306006 (hereafter CN ‘006).
	Pestana et al., CN ‘421 and Ma et al. are as applied, argued, and disclosed above, and incorporated herein
Claims 24 and 25:	The Pestana et al. combination does not disclose that the conductive additives comprise between 1% and 40% of the active material layer.
CN ‘006 discloses a battery electrode (i.e. a negative or anode electrode); an active layer on the negative electrode current collector, wherein the active material layer comprises silicon, and the conductive additives comprise from 1% to about 7% of the active material layer (0.5 to 2 wt%). See entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery electrode of the Pestana et al. combination such that the conductive additives comprise from 1% to about 7% of the active material layer, as taught by CN ‘006.
One having ordinary skill in the art would have been motivated to make the modification to provide a negative electrode material that would have alleviated 1) the high volume expansion ration during the charging and discharging process when silicon is used as the negative electrode active material, 2) the pulverization of silicon and 3) large drop or even failure of the electrode capacity, thus improving specific capacity and cycle performance.

Examiner Correspondence
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729